DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

Information Disclosure Statement
5. 	The references listed in the information disclosure statement (IDS) submitted on 07/06/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Specification
6.	The specification is objected to for the following reasons:
	Paragraph [0004] of the specification recites “a host processor 110 is divided into three parts: Transaction Layer (TL) 111, Data Link Layer (DL) 112 and the Physical Layer (PHY) 113. Similarly, an OpenCAPI interface of an OpenCAPI device 120 is sub-divided in the same manner, with a Physical Layer (PHYX) 123, Transaction Layer (TLX) 122 and Data Link Layer (DLX) 121.”  Transaction Layer (TLX) 122 and Data Link Layer (DLX) 121 need to be changed Transaction Layer (TLX) 121 and Data Link Layer (DLX) 122 to correspond the drawing of Fig. 1.

Drawings
7.	The drawings filed on 07/06/2020 are objected to because:
- Figure should be designated by a legend such as “Prior Art” since the has been described in the background of the applicant’s application.
-The component 350 of figure 3 should be contain a descriptive label so that the function becomes appearance.
-The components 420 of figure 4 should be contain a descriptive label so that the function becomes appearance. 
-The computing system in figure 8 should be labeled with number so that the function of appearance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites "wherein the communication protocol provides for idle flits of first and second sizes for maintaining link continuity." (emphasis added) The phrase of “communication protocol provides”, renders the claim indefinite because it is unclear what the communication protocol is providing? Please clarify.
In regards to claim 2, the claim recites " wherein the short flit filter component includes delay logic for delaying a cyclic redundancy check error of a filtered first sized idle flit to a correct position in relation to other flits." Examiner is confused about this limitation, is the cyclic redundancy check recited in claim 2 is different from the cyclic redundancy check that recited in claim 1? Please clarify.
Other independent claims 9 and 17 recite similar limitations of claim 1. Therefore, are rejected for the same reason of claim 1.
Dependent claims 2-9, 10-16, and 18-20 depend from the base claims 1, 9, and 17 respectively and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 10, and 19 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of patent application No: 10,997,112 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, and 19  of the present application are substantially equivalent to claims 1, 8, and 15 of the reference application as shown in the chart and explanation below.
Instant Application No. 16/921,316
Patent Application No. 10,997,112
Claim 1.
A link interface of a communication protocol using idle flow control digits (flits) to maintain link continuity, the link interface comprising: a physical layer of the communication protocol configured to transmit and receive flits via a link, 
wherein the communication protocol provides for idle flits of first and second sizes for maintaining link continuity, the first size being smaller than the second size; 
and a data link layer configured to transmit and receive flits to/from the physical layer, wherein the data link layer is configured to remove idle flits of the first size received from the physical layer and to report cyclic redundancy check errors of filtered first sized idle flits in a correct order in relation to other flits.

Claim 1. 
A link interface of a communication protocol comprising: a physical layer of the communication protocol configured to transmit and receive flits via a link; 

 wherein the communication protocol provides for idle flits of first and second sizes for maintaining link continuity, the first size being smaller than the second size, 
and a data link layer configured to transmit and receive flits to/from the physical layer, wherein the data link layer is configured to remove the idle flits of the first size received from the physical layer based on a flit type of a previous flit received from the physical layer for a previous processing cycle, and wherein Idle flits of the second size comprise flits with a run length of xF.
Claim 10.
A computer-implemented method for a link interface of a communication protocol using idle flow control digits (flits) to maintain link continuity, the method comprising: at a physical layer of the link interface, transmitting and receiving flits via a link, the physical layer being of the communication protocol,
wherein the communication protocol provides for idle flits of first and second sizes for maintaining link continuity, the first size being smaller than the second size; at a data link layer of the link interface, at a data link layer of the link interface, transmitting and receiving flits to/from the physical layer, transmitting and receiving flits to/from the physical layer, including: removing idle flits of the first size received from the physical layer; and reporting cyclic redundancy check errors of filtered first sized idle flits in a correct order in relation to other flits.
Claim 8.
A computer-implemented method for a link interface of a communication protocol, the method comprising: at a physical layer of the link interface, transmitting and receiving flits via a link, the physical layer being of the communication protocol; 
wherein the communication protocol provides for idle flits of first and second sizes for maintaining link continuity, the first size being smaller than the second size, wherein, at the data link layer of the link interface, removing idle flits of the first size received from the physical layer based on a flit type of a previous flit received from the physical layer for a previous processing cycle, and wherein idle flits of the second size comprise flits with a run length of xF.
Claim 19.
 A computer-implemented method carried out at a data link layer of a link interface of a communication protocol using idle flow control digits (flits) to maintain link continuity, the method comprising: transmitting and receiving flits to/from a physical layer or idle flits of first and second sizes for maintaining link continuity, the first size being smaller than the second size; removing idle flits of the first size received from the physical layer; and reporting cyclic redundancy check errors of filtered first sized idle flits in a correct order in relation to other flits.

Claim 15:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform, when run on a computer network, a method for a link interface of a communication protocol comprising the steps of: at a physical layer of the link interface, transmitting and receiving flits via a link, the physical layer being of the communication protocol; at a data link layer of the link interface, transmitting and receiving flits to/from the physical layer, wherein the communication protocol provides for idle flits of first and second sizes for maintaining link continuity, the first size being smaller than the second size, wherein, at the data link layer of the link interface, removing the idle flits of the first size received from the physical layer based on a flit type of a previous flit received from the physical layer for a previous processing cycle, and wherein idle flits of the second size comprise flits with a run length of xF.



From the table above, claims 1, 8, and 15 of the reference application contain every limitations of claims 1, 10, and 19 of the instant application except the feature of “reporting cyclic redundancy check errors of filtered first sized idle flits in a correct order in relation to other flits.” However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, would have recognized that the reporting cyclic redundancy check errors of filtered first sized idle flits in a correct order in relation to other flits would have improved data reliability of the communication system. Thus, claims 1, 10, and 19 of the present application are not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same function. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-4, 8-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “OpenCAPI 3.0 Data Link Layer Specification” by OpenCAPI Consortium (“herein after as OpenCAPI”).

As per claim 1:
OpenCAPI teaches or discloses a link interface of a communication protocol using idle flow control digits (flits) to maintain link continuity, the link interface comprising (see Page 12 Section 1, Fig. 1-1): a physical layer of the communication protocol configured to transmit and receive flits via a link (see Page 10 ‘AFU’ and ‘PHY’, Page 12 Figure 1-1, and Page 23 Section 5, and Fig. 1-1), wherein the communication protocol provides for idle flits (See Page 23 Section 5.1) of first and second sizes for maintaining link continuity (See Page 22 Section 4.5 and Page 23 Sections 5.1 and 5.1.5), the first size being smaller than the second size (See Page 22 Section 4.5 and Page 23 Section 5.1.5); and a data link layer configured to transmit and receive flits to/from the physical layer (See Page 10 ‘AFU’ and ‘PHY’, Page 12 Figure 1-1, and Page 23 Section 5, and Fig. 1-1), wherein the data link layer is configured to remove idle flits of the first size received from the physical layer (See Page 23 Section 5.1) and to report cyclic redundancy check errors of filtered first sized idle flits in a correct order in relation to other flits (See Page 21 Sections 4.1-4.2, and page 30, section 8).

As per claim 2:
OpenCAPI teaches that wherein the data link layer includes a short flit filter component configured to determine if a current flit received from the physical layer for a current processing cycle is an idle flit of the first size (See Page 22 Section 4.5), and wherein the short flit filter component includes delay logic for delaying a cyclic redundancy check error of a filtered first sized idle flit to a correct position in relation to other flits (See Page 21 Section 4.1).

As per claim 3:
OpenCAPI teaches that wherein idle flits of the first size are short idle flits and the delay logic ensures any second size flits in the form of control, data, or long idle flits which appear in an input stream before a short idle flit error are output and acknowledged before the short idle flit error (See Page 21 Section 4.2, and page 30 section 8).

As per claim 4:
OpenCAPI teaches that wherein there are four lanes 0-3 in a flit input bus and wherein the delay logic determines if there is a part of a second size flit on lane 0 and if any of lanes 1, 2 or 3 simultaneously hold a first size idle flit which has a CRC error, and if so, the delay logic delays reporting of the CRC error by one cycle until after the second size flit has been output (See Page 15 Section 2.2, and page 30 section 8).

As per claim 8:
OpenCAPI teaches that wherein the communication protocol comprises the OpenCAPI protocol, and wherein an idle flit of the first size comprises a short idle flit, and wherein an idle flit of the second size comprises a long idle flit (see page 12, section 1, and Fig. 1-1).

As per claim 9:
OpenCAPI teaches that wherein a short idle flit is 128 bits in length and a long idle flit is 512 bits in length (See Page 22 Section 4.5, and Table 7-1 on page 29).

As per claim 10:
 OpenCAPI teaches or discloses a computer-implemented method for a link interface of a communication protocol using idle flow control digits (flits) to maintain link continuity, the method comprising (see Page 12 Section 1, Fig. 1-1): at a physical layer of the link interface, transmitting and receiving flits via a link, the physical layer being of the communication protocol (see Page 10 ‘AFU’ and ‘PHY’, Page 12 Figure 1-1, and Page 23 Section 5, and Fig. 1-1), wherein the communication protocol provides for idle flits of first and second sizes for maintaining link continuity (See Page 22 Section 4.5 and Page 23 Sections 5.1 and 5.1.5), the first size being smaller than the second size (See Page 22 Section 4.5 and Page 23 Section 5.1.5); at a data link layer of the link interface, transmitting and receiving flits to/from the physical layer, including (See Page 10 ‘AFU’ and ‘PHY’, Page 12 Figure 1-1, and Page 23 Section 5, and Fig. 1-1): removing idle flits of the first size received from the physical layer (See Page 23 Section 5.1); and reporting cyclic redundancy check errors of filtered first sized idle flits in a correct order in relation to other flits (See Page 21 Sections 4.1-4.2, and page 30, section 8).

As per claim 11:
OpenCAPI teaches that at the data link layer, delaying a cyclic redundancy check error of a filtered first sized idle flit to a correct position in relation to other flits (See Page 21 Section 4.1, and Page 22 Section 4.5).

As per claim 12:
OpenCAPI teaches that wherein delaying a cyclic redundancy check error ensures any second size flits in the form of control, data, or long idle flits which appear in an input stream before an error of a first size flit are output and acknowledged before the first size flit error (See Page 21 Section 4.2, and page 30 section 8).

As per claim 13:
OpenCAPI teaches that wherein there are four lanes 0-3 in a flit input bus and wherein delaying a cyclic redundancy check error further comprises: determining if there is a part of a second size flit on lane 0 and if any of lanes 1, 2 or 3 simultaneously hold first size idle flit which has a CRC error; and if so, delaying reporting of the error by one cycle until after the second size flit has been output (See Page 15 Section 2.2, and page 30 section 8).

As per claim 17:
OpenCAPI teaches that wherein the communication protocol comprises the OpenCAPI protocol, and wherein an idle flit of the first size comprises a short idle flit, and wherein an idle flit of the second size comprises a long idle flit (see page 12, section 1, and Fig. 1-1).

As per claim 18:
OpenCAPI teaches that wherein a short idle flit is 128 bits in length and a long idle flit is 512 bits in length (See Page 22 Section 4.5, and Table 7-1 on page 29).

As per claim 19:
 OpenCAPI teaches or discloses a computer-implemented method carried out at a data link layer of a link interface of a communication protocol using idle flow control digits (flits) to maintain link continuity, the method comprising (see Page 12 Section 1, Fig. 1-1): transmitting and receiving flits to/from a physical layer  (see Page 10 ‘AFU’ and ‘PHY’, Page 12 Figure 1-1, and Page 23 Section 5, and Fig. 1-1) or idle flits of first and second sizes for maintaining link continuity (See Page 22 Section 4.5 and Page 23 Sections 5.1 and 5.1.5), the first size being smaller than the second size (See Page 22 Section 4.5 and Page 23 Section 5.1.5); removing idle flits of the first size received from the physical layer (See Page 23 Section 5.1); and reporting cyclic redundancy check errors of filtered first sized idle flits in a correct order in relation to other flit (See Page 21 Sections 4.1-4.2, and page 30, section 8, and Fig. 6-1).

As per claim 20:
OpenCAPI teaches that wherein idle flits of the first size are short idle flits and delay logic ensures any second size flits in the form of control, data, or long idle flits which appear in an input stream before a short idle flit error are output and acknowledged before the short idle flit error (See Page 21 Section 4.2, and page 30 section 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 5 and 14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over OpenCAPI in view of Wong (U.S. PN: 2021/0103545).

As per claims 5 and 14:
OpenCAPI does not explicitly teach wherein the short flit filter component includes a finite state machine configured to change states based on a type of the current flit and a type of the previous flit, and wherein the finite state machine includes outputs to drive the delay logic.
However, Wong in same field of endeavor teaches when the first data includes the short flit filter component includes a finite state machine configured to change states based on a type of the current flit and a type of the previous flit, and wherein the finite state machine includes outputs to drive the delay logic (see paragraph [0033], herein the Flit filter component may comprise a finite state machine configured to change states based on a type of the current Flit and a type of the previous Flit. The Flit filter component may also comprise a barrel shifter comprising a plurality of registers of the first size. The finite state machine may then be configured to control the barrel shifter based on its state, and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of OpenCAPI with the teachings of Wong by including a finite state machine configured to change states based on a type of the current flit and a type of the previous flit, and wherein the finite state machine includes outputs to drive the delay logic.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the including a finite state machine configured to change states based on a type of the current flit and a type of the previous flit, and wherein the finite state machine includes outputs to drive the delay logic would have improved data reliability and performance of the communication protocol system.

Allowable Subject Matter
12.	Claims 6, 7, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112